Citation Nr: 0942973	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  05-41 122	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 
percent prior to January 31, 2007 and in excess of 30 percent 
from May 1, 2007, forward, for service-connected cervical 
spine injury status-post fusion C4-5.

2.  Entitlement to an increased rating for service-connected 
cervical spine injury status-post fusion C4-5 on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to December 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In October 2006, jurisdiction of the matter was transferred 
from the RO in Oakland, California, to the RO in Waco, Texas.  

The record shows that the Veteran has problems with jaw 
numbness and pain when eating, trouble swallowing, and facial 
numbness which may be associated with her service-connected 
cervical spine disability.  These disabilities have not yet 
been adjudicated and are, therefore, referred to the RO for 
appropriate action.  

The issue of entitlement to an increased rating for cervical 
spine injury status-post fusion C4-5 on an extraschedular 
basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 31, 2007, the Veteran's cervical spine 
disability is manifested by degenerative disc disease and 
limitation of motion with pain.

2.  From May 1, 2007, forward, the Veteran's cervical spine 
disability is manifested by degenerative disc disease and no 
range of motion.


CONCLUSIONS OF LAW

1.  Prior to January 31, 2007, a rating in excess of 20 
percent for cervical spine injury status-post fusion C4-5 is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5299-5243 (2008).

2.  From May 1, 2007, forward, a rating in excess of 30 
percent for cervical spine injury status-post fusion C4-5 is 
not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5299-5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  

As an initial matter, the Board notes that the Veteran has 
been service-connected for headaches and radiculopathy of the 
right and left upper extremities, secondary to her cervical 
spine disability.  The Veteran has not appealed these issues.  
Therefore, although these disabilities have been associated 
with her cervical spine disability, they are not before the 
Board at this time.  

In September 2000, service connection was granted for 
cervical spine injury, status-post fusion C4-5.  A 20 percent 
rating was assigned, effective December 1999.  In March 2004, 
the Veteran submitted a claim for an increased rating.  In 
the June 2004 rating decision, the 20 percent rating was 
continued.  In November 2007, the RO granted a temporary 
total evaluation from January 31, 2007 and a disability 
rating of 30 percent, from May 1, 2007.  In that same 
decision, the RO granted a total disability rating due to 
individual unemployability (TDIU), effective from May 1, 
1007.  

The Veteran's service-connected cervical spine disability is 
currently rated under Diagnostic Code 5299-5243.  38 C.F.R. 
§ 4.71a.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27.  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number is "built up" 
with the first two digits being selected from that part of 
the schedule most closely identifying the part, and the last 
two digits being "99" for an unlisted condition.  Id.  The 
Veteran's disability was rated by analogy under Code 5243 for 
intervertebral disc syndrome.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Diseases and injuries to the spine are evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; otherwise, they are evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine.......................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under diagnostic code 5243 an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243.

Private treatment records contain magnetic resonance imaging 
(MRI) of the cervical spine dated December 2003 that shows a 
4 mm left paracentral herniation with associated spurring at 
C2-3 and mild diffuse spurring and disc bulging at C5-6 and 
C6-7.  Treatment records regarding the neck dated 2003 to 
2004 noted limited forward flexion, spasms, and tight 
paraspinal muscles throughout.  In a letter dated January 
2004, the Veteran's private physician for pain management 
reported that the Veteran had muscle spasm type dull and achy 
pain that was 7 to 8 out of 10.  At that time, the Veteran 
worked in the computer industry and would often carry 20 to 
30 pound objects.  Alleviating factors included lying down 
and warm baths.  The Veteran described having episodes 
occurring every few months where she would take a week off of 
work and stay at home and do nothing.  She had not worked 
since December 2003, as she was suffering from a prolonged 
episode.  On physical examination, the Veteran was found to 
have pain on palpation of the cervical spine.  She had 
approximately 30 percent of normal range of motion.  
Extension and rotation exacerbated her neck pain.  The 
Veteran was diagnosed as having cervicalgia, status-post 
anterior cervical disk fusion, cervical facet arthropathy, 
secondary myofacial pain in the cervical and midthoracic 
region.  

In a letter dated March 2004, Dr. M.S.L., a private 
physician, described the Veteran's disability as pain in the 
neck, shoulders, and upper chest with aggravating factors of 
standing and being active for more than two hours or sitting 
in place for long periods of time.  Her pain was rated as 8 
out of 10 and was associated with symptoms of severe sleep 
disturbance and decrease in energy level, physical activity, 
concentration and appetite.  Physical examination revealed 
tenderness over C4-5 and C6 distribution along the facet 
joints.  Cervical extension was extremely limited to 
approximately 10 percent of expected, flexion was about 25 
percent of expected, and left and right rotation was within 
appropriate limits.  The Veteran was diagnosed as having 
chronic neck pain, status post posterior C4-5 cervical fusion 
in 1998, compensatory cervical facet arthropathy, and some 
depressive features.  

The Veteran was afforded VA examinations in relation to her 
claim for an increased rating.  During the May 2004 
examination, the Veteran complained of having constant pain 
in her neck and was treated with cortisone injections and 
physical therapy.  She used a posture brace to keep her 
shoulders and neck supported.  She worked with computers 
until December 2003, when she began to receive state 
disability.  Physical examination revealed tenderness over 
her cervical spine, C4-5.  Range of motion was extension of 
25 degrees, flexion of 45 degrees, rotation of 30 degrees 
bilaterally, and lateral bending 25 degrees bilaterally.  
With repetitive movement, the Veteran had pain at the end of 
range of motion.  There was no additional limitation of 
motion with repetition.  Following x-rays, the Veteran was 
diagnosed as having cervical spine injury, status-post fusion 
at C4-5 with ongoing pain and muscle spasms.

An August 2004 private CT scan revealed curvature of the 
cervical spine, convex right; posterior osteophytic spurring 
C2-C3 on the right causing slight narrowing subarachnoid 
space; and slightly prominent tubular structures in the right 
intervertebral foramina at C6-C7 and C5-C6.  In a letter 
dated September 2004, Dr. E.N., a private physician, reported 
that the Veteran was involved in a car accident in May 2003 
that resulted in another neck injury.  The Veteran described 
having increasing episodes of pain and spasms that prevented 
her from moving comfortably.  On examination, the Veteran was 
ambulatory, her neck was long and slender with a slight 
gooseneck formation, tenderness in the mid-cervical region 
with flexion, extension and lateral rotation.  In a November 
2005 private MRI report, the Veteran's cervical vertebral 
bodies were found to have slight loss of height at C4-C5 and 
C5-C6 disc spaces.  

In January 2007, the Veteran underwent a fusion of the C5 to 
C7 disks.  Pre-operative and post-operative diagnoses were 
discogenic neck pain, degenerative disc disease of the 
cervical spine, cervical radiculopathy, and cervicalgia.  

In March 2007, the Veteran was afforded a VA examination.  At 
that time, the Veteran described her pain as 9 out of 10.  
Physical examination revealed that the Veteran walked slowly 
and deliberately and wore a hard plastic cervical collar.  
The Veteran's neck was held in an erect and neutral position.  
There was exquisite tenderness of the spinous processes C1 
through T2 and tenderness and spasm of the bilateral and 
nuchal trapezii.  Range of motion was zero for all movements 
of the neck.  The examiner noted that he was unable to assess 
range of motion using Deluca criteria due to excessive pain 
and fear of dislodging the fusion graft.  Following x-rays, 
the Veteran was diagnosed as having cervical degenerative 
disc disease status-post C5-7 cervical discectomy, 
laminectomy, corpectomy, and fusion.  

In November 2007, the Veteran was afforded another VA 
examination.  The examiner noted that the Veteran underwent 
surgery in January 2007 in which she had an anterior C5 
through C7 disk fusion.  Following the surgery, she has had 
no relief from pain, was occasionally incontinent, and had 
been incapacitated and on home bed rest.  Physical 
examination revealed that the Veteran walked very slowly with 
a cane and was wearing a collar.  She stated that she was 
tender to palpation of the musculature without spasm.  The 
Veteran had no motion of the neck and suffered from having no 
endurance and marked fatigue.  The Veteran was diagnosed as 
having posterior cervical discectomy and fusions at C4-C5 and 
C5-C6; anterior fusion C4-C5, C5-C6, C6-C7; and cervical cord 
compression.  

In a statement dated March 2007, the Veteran's friend stated 
that the Veteran was bedridden 85 to 90 percent of the time.  
Her range of motion was so limited that she could not turn 
her neck to speak while lying down.  She could not perform 
simple tasks on her own and was in need of constant 
assistance.  She suffered from episodes of complete 
incapacitating pain and muscle spasms that lasted up to 
several hours.   

As noted above, the Veteran is in receipt of a 20 percent 
rating prior to January 31, 2007.  In order to attain the 
next-higher 30 percent rating under the general formula, the 
evidence must show, or more nearly reflect, forward flexion 
of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  

The competent evidence, as previously described, does not 
show such limitation of motion prior to January 31, 2007.  
The medical evidence shows that the Veteran's extension was 
25 degrees, flexion was 45 degrees, rotation was 30 degrees 
bilaterally, and lateral bending 25 degrees bilaterally in 
May 2004.  No ankylosis has been reported.  Moreover, there 
was no additional functional limitation based on DeLuca 
testing.  Only pain at the end of range of motion was found 
with repetitive movement and the examiner specifically stated 
that there was no additional limitation of motion with 
repetition.  The Board also considered January and March 2004 
letters from treating physicians which characterized the 
Veteran's range of motion as "approximately 30 percent of 
normal" and flexion as "about 25 percent of expected;" 
however, those findings are not expressed in degrees, as 
noted in the rating schedule.  The May 2004 VA examination 
was conducted within a very short time of those statements 
and includes measurements expressed in degrees; that 
examination is more adequate for rating purposes.  

A higher rating of 40 percent for intervertebral disc 
syndrome is also available for incapacitating episodes having 
a total duration of at least four weeks.  The Veteran has 
been diagnosed as having degenerative disc disease.  However, 
the Veteran was not shown to suffer from any incapacitating 
episodes of intervertebral disc syndrome requiring bed rest 
prescribed by a physician.  Although the Veteran's pain had 
been described as being incapacitating, there is no evidence 
of record showing that she was prescribed bed rest by a 
physician.  Therefore, an evaluation in excess of 20 percent 
is not warranted prior to January 31, 2007.  

A temporary total rating was assigned for the period from 
January 31, 2007 to May 1, 2007.  Regarding the time period 
from May 1, 2007, forward, the Veteran is in receipt of a 30 
percent rating.  In order to attain the next-higher 40 
percent rating under the general formula, the evidence must 
show, or more nearly reflect, unfavorable ankylosis of the 
entire cervical spine.  The Veteran, however, does not have 
unfavorable ankylosis of the entire cervical spine.  In 
addition, there is no possibility that consideration of pain 
and DeLuca criteria could allow the Veteran to achieve a 
rating higher than 30 percent as there is no credible 
objective evidence to demonstrate there is any additional 
functional limitation to the extent that unfavorable 
ankylosis of the entire cervical spine is shown.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Painful motion was taken into account on the range of motion 
studies, such as noted on VA examination in March 2007.

A higher rating of 40 percent for intervertebral disc 
syndrome is also available for incapacitating episodes having 
a total duration of at least four weeks.  The Veteran has 
been diagnosed as having degenerative disc disease.  However, 
as previously stated, the Veteran was not shown to suffer 
from any incapacitating episodes of intervertebral disc 
syndrome requiring bed rest prescribed by a physician.  
Although the Veteran's pain had been described as being 
incapacitating, there is no evidence of record showing that 
she was prescribed bed rest by a physician.  Therefore, an 
evaluation in excess of 30 percent is not warranted from May 
1, 2007, forward.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  As already noted, the Veteran has been 
rated separately for radiculopathy of the right and left 
upper extremities.

For the reasons stated above, the preponderance of the 
evidence is against a higher rating for the Veteran's 
cervical spine disability.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, --- F.3d ----, No.2008-
7150, (Fed.Cir. Sept. 4, 2009).

In an April 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for her service-
connected disability, the evidence must show that her 
condition "ha[d] gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support her claim, and (3) providing 
a medical examination if necessary.  The June 2004 rating 
decision explained the criteria for the next higher 
disability rating available for the service-connected 
disability under the applicable diagnostic code.  The October 
2005 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for her 
service-connected disability, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate her 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
her claim such that the essential fairness of the 
adjudication was not affected.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
The Board notes that the Veteran is receiving Social Security 
benefits.  In a report of contact dated September 2007, the 
Veteran indicated that VA was given the same records that she 
provided the Social Security Administration.  Cf., Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  As there is no 
additional evidence that would be contained in the Social 
Security records that is relevant to this appeal, further 
development is not necessary.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Prior to January 31, 2007, entitlement to a disability rating 
in excess of 20 percent for service-connected cervical spine 
injury status-post fusion C4-5 is denied.

From May 1, 2007, forward, entitlement to a disability rating 
in excess of 30 percent for service-connected cervical spine 
injury status-post fusion C4-5 is denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b)(1).

The evidence of record shows that the Veteran has not been 
employed since December 2003.  In a March 2004 letter, the 
Veteran's private physician stated that she had symptoms 
associated with her cervical spine disability of severe sleep 
disturbance, decrease in energy level, physical activity, 
concentration, and appetite.  He also noted that the Veteran 
had an escalation of neck pain so much so that it conflicted 
with her ability to complete her job as a wireless networking 
specialist.  In addition to her physical neck disabilities, 
the Veteran was diagnosed as having some depressive features.  
The March 2007 VA examiner opined that the Veteran was 
currently unemployable in her usual profession due to 
temporary limitations imposed by her recent cervical spine 
surgery and should not be hindered by her musculoskeletal 
conditions from returning to sedentary type work within 9 to 
12 months.  The November 2007 VA, however, examiner noted 
that the Veteran had been incapacitated since her January 
2007 surgery and had no endurance and marked fatigue.  

In addition to medical findings, the Veteran's friend 
submitted a statement in March 2007 describing her 
observations of the Veteran's disability.  She stated that 
the Veteran could not stand, sit or walk for long periods of 
time and had periods of incapacitating pain and muscle spasms 
that paralyze her for several hours.  She also had trouble 
eating and swallowing.  

The Board notes that the Veteran has since been granted a 
TDIU, effective from May 2007; however, in the rating action 
on appeal, the RO noted 38 C.F.R. § 3.321(b)(1) in denying 
the claim for increased rating, but did not specifically 
state that it was not referring the claim for extraschedular 
consideration.  The Board is precluded from assigning an 
extra-schedular rating in the first instance.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008). 

The evidence shows that the Veteran's cervical spine 
disability interferes with her employment and that her neck 
disability limits her from standing, sitting, or walking for 
prolonged periods.  In addition, symptoms of severe sleep 
disturbance; decrease in energy level, physical activity, 
concentration, and appetite; depressive features; and trouble 
eating and swallowing have been associated with the Veteran's 
cervical spine disability.  The rating criteria do not 
contemplate these symptoms or the effects that prevent her 
from working.  Thun v. Peake, 22 Vet. App. 111 (2008).

The issue of entitlement to extra-schedular compensation for 
the Veteran's service-connected cervical spine injury status-
post fusion C4-5 is remanded for referral to the Director of 
the Compensation and Pension Service in accordance with 38 
C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim for 
increased rating for cervical spine 
injury status-post fusion C4-5 to the 
Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) for consideration of 
whether an extraschedular rating is 
warranted.

2.  If the claim is denied, issue a 
supplemental statement of the case and 
afford the veteran and her representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


